Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 10/4/2021. 
The following is the status of claims: 
Claims 1, 8, 9, 16, 17, and 24 have been amended. 
Thus, claims 1-24 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 10/4/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-24 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 9, and 17, the claimed features in
independent claim 1 (and substantially similar independent claim 9 and claim 17):

“automatically receiving, by a computing entity, an extractable packet data object, wherein
(a) the extractable packet data object is an XML document, (b) a data artifact packet data
object is generated based at least in part on the extractable packet data object, (c) the data
artifact packet data object comprises an entity identifier identifying a subject entity, (d) the


automatically generating, by the computing entity, a container tree data structure
comprising a data artifact container node as the root node based at least in part on the data artifact packet data object, wherein (a) the container tree data structure comprises a plurality of container nodes that are descendants of the root node based at least in part on the data artifact packet data object, (b) each container node of plurality of container nodes comprises an observable and an empty value for the corresponding observable, ( c) each empty value is to be retrieved from a relational database or aggregated from retrieved empty values;

automatically traversing, by the computing entity, each of the plurality of container nodes
of the container tree data structure in a depth-first traversal, wherein (a) at each container node that is a leaf node in the traversal, a method is executed to retrieve a non-empty value from the relational database for the corresponding observable, and (b) at the completion of the traversal, each of the plurality of container nodes comprises a non-empty value for the corresponding observable; 

after the depth-first traversal, automatically processing, by the computing entity, the container tree data structure to generate at least one observable group, wherein the at least one observable group comprises each observable and the corresponding non-empty value; and generating, by the computing entity and based at least in part on the observable groups, an information message comprising the observable group”;



The closest prior art:
Mirhaji et al., US Patent No. 8,429,179, teaches improved systems and methods to aid in the collection, representation and mining of data are disclosed where more particularly, embodiments as disclosed may utilize a unifying format to represent data obtained or utilized by a system to facilitate linking between data from different sources and the commensurate ability to mine such data and specifically, embodiments may represent data as graphs that comprise the concepts and relationships between those concepts. In this manner, concepts in graphs that represent distinct groupings of data may be mapped and knowledge mining with respect to these graphs facilitated;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 3/26/2020, with particular attention to paragraphs 0388 and 0422; and the examiner also found figures 5A and 5B helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        11/30/2021